USDC IN/ND case 3:19-cv-01010-DRL-MGG document 16 filed 11/16/20 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 DWAYNE DOOLIN,

                      Plaintiff,

        v.                                       CAUSE NO. 3:19-CV-1010-DRL-MGG

 RON NEAL et al.,

                      Defendants.

                                    OPINION & ORDER

       Dwayne Doolin, a prisoner without a lawyer, alleges that, while confined at the

Indiana State Prison on a parole hold, a portion of the bathroom ceiling fell on him,

resulting in injury. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against an

immune defendant.

       On June 22, 2019, Mr. Doolin entered the bathroom in his dorm. The ceiling caved

in, cutting his head and injuring his shoulder. Mr. Doolin complained about the ceiling

to correctional staff days earlier. Additionally, the ceiling was damaged in 2017, when

Mr. Doolin resided in this same dorm. Mr. Doolin has sued Warden Ron Neal, Deputy

Warden George Payne, and Maintenance Supervisor Kildow.
USDC IN/ND case 3:19-cv-01010-DRL-MGG document 16 filed 11/16/20 page 2 of 4


       Under the Eighth Amendment, prison officials must “take reasonable measures to

guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quotation

marks and citations omitted). A prison official only violates the Eighth Amendment if he

is deliberately indifferent to conditions posing a substantial risk of serious harm. Id. at

834-35. Deliberate indifference is comparable to criminal recklessness and is shown by

“something approaching a total unconcern for [the plaintiff’s] welfare in the face of

serious risks, or a conscious, culpable refusal to prevent harm.” Duane v. Lane, 959 F.2d

673, 677 (7th Cir. 1992). The defendant “must be both aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must draw

the inference.” Farmer, 511 U.S. at 837. A defendant must have “actual knowledge of

impending harm easily preventable, so that a conscious, culpable refusal to prevent the

harm can be inferred from the defendant’s failure to prevent it.” Santiago v. Wells, 599

F.3d 749, 756 (7th Cir. 2010) (quotation marks and citation omitted). Prison officials are

not expected to eliminate the possibility of all dangers. McGill v. Duckworth, 944 F.2d 344,

345 (7th Cir. 1991).

       Mr. Doolin does not allege that Warden Neal, Deputy Warden Payne, or

Maintenance Supervisor Kildow had knowledge of the condition of the ceiling that fell

on him. He alleges only that he complained to unidentified correctional staff days before

the incident. In retrospect, it is evident that, by June 22, 2019, the ceiling was so damaged

that it posed a risk to Mr. Doolin’s safety, but Mr. Doolin has not presented factual

support for his claims that the defendants named in this lawsuit were deliberately

indifferent to that risk.


                                             2
USDC IN/ND case 3:19-cv-01010-DRL-MGG document 16 filed 11/16/20 page 3 of 4


       Mr. Doolin was a parolee, but it appears that he also had criminal charges pending

against him. To the extent that his claim may be governed by the Fourteenth Amendment

rather than the Eighth Amendment, it does not alter the outcome of this case. See Smith v.

Sangamon Cty. Sheriff's Dept., 715 F.3d 188, 191 (7th Cir. 2013) (treating the plaintiff as a

pretrial detainee despite his parole hold). “[T]he Fourteenth Amendment’s Due Process

Clause prohibits holding pretrial detainees in conditions that amount to punishment.”

Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th Cir. 2017). The facts alleged

don’t permit an inference that the condition of the ceiling amounted to punishment any

more than they permit an inference that the defendants were deliberately indifferent to

Mr. Doolin’s safety.

       While it seems unlikely that Mr. Doolin will be able to state a claim, given the facts

presented in his complaint, he will nonetheless be given an opportunity to amend his

complaint if, after reviewing this court’s order, he believes that he can plausibly state a

claim. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If Mr. Doolin decides to file

an amended complaint, he should explain in his own words what happened, when it

happened, where it happened, who was involved, and how he was personally injured by

the events that transpired, providing as much detail as possible.

       For these reasons, the court:

       (1) DIRECTS the clerk to put this case number on a blank Prisoner Complaint form

Pro Se 14 (INND Rev. 2/20) and send it to Dwayne Doolin;

       (2) GRANTS Dwayne Doolin until December 14, 2020 to file an amended

complaint; and


                                             3
USDC IN/ND case 3:19-cv-01010-DRL-MGG document 16 filed 11/16/20 page 4 of 4


       (3) CAUTIONS Dwayne Doolin that, if he does not respond by that deadline, his

case will be dismissed under 28 U.S.C. § 1915A because the current complaint does not

state a claim for which relief can be granted.

       SO ORDERED.

       November 16, 2020                         s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             4
